DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-20 have been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, 12 and 19, though Lefebvre et al.(US 2003/0164834) teaches identifying pixels associated with 3D objects (0058 lines 9-13) the prior art fails to teach a first set of pixels associated with ephemeral objects that are dynamic objects  and a second set of pixels associated with non-ephemeral objects that are static objects; identifying, by the processor within the 3D sensor data, ephemeral 3D data points associated with the ephemeral objects and a non-ephemeral 3D data points associated with the non-ephemeral objects; mapping, by the processor, the ephemeral 3D data points and the non-ephemeral data points to a grid of voxels; responsive to determining that one or more voxels in the grid include a threshold extent of ephemeral 3D data points, filtering the 3D sensor data to remove associated ones of the ephemeral 3D data points .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08/12/21, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 101 rejection of claims 1-11 and the 35 U.S.C. 112(b) rejection of claims 1-20, have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to rendering pixel data related to generated objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Said Broome/Primary Examiner, Art Unit 2699